

113 S2919 IS: Copyright and Marriage Equality Act
U.S. Senate
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2919IN THE SENATE OF THE UNITED STATESNovember 12, 2014Mr. Leahy introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 17, United States Code, with respect to the definition of widow and widower, and for other purposes.1.Short titleThis Act may be cited as the Copyright and Marriage Equality Act.2.Definition of widow and widower in title 17, United States Code(a)In generalSection 101 of title 17, United States Code, is amended by striking the definition of widow or widower and inserting the following:An individual is the widow or widower of an author if the courts of the State in which the individual and the author were married (or,
			 if the individual and the author were not married in any State but were
			 validly married in another jurisdiction, the courts of any State) would
			 find that the individual and the author were validly married at the time
			 of the author’s death, whether or not the spouse has later remarried..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to the death of any author that
			 occurs on or after the date of the enactment of this Act.